     0:20-cv-03688-SAL-PJG          Date Filed 11/23/20      Entry Number 6       Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Patrick L. Webster, Jr.,                          )          C/A No. 0:20-3688-SAL-PJG
                                                  )
                               Petitioner,        )
                                                  )          ORDER REGARDING
       v.                                         )        AMENDMENT OF PETITION
                                                  )
Wellpath Recovery Solutions,                      )
                                                  )
                               Respondent.        )
                                                  )

       Petitioner Patrick L. Webster, Jr., a self-represented detainee at the Columbia Regional

Care Center run by Wellpath Recovery Solutions, filed this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. This matter is before the court pursuant to 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2)(c) (D.S.C.). Having reviewed the Petition in accordance with

applicable law, the court finds this action is subject to summary dismissal if Petitioner does not

amend the Petition to cure the deficiencies identified herein.

I.     Factual and Procedural Background

       Petitioner indicates he is detained at the Columbia Regional Care Center (“CRCC”) in

Columbia, South Carolina where he is receiving mental health treatment. The CRCC is managed

by Wellpath Recovery Solutions, a private corporation. Petitioner indicates that he is detained at

CRCC by order of the United States Virgin Island Superior Court, though it is not clear whether

the order is a civil commitment or a judgment from a criminal proceeding. Petitioner filed this

writ of habeas corpus on a standard petition for pro se prisoners under 28 U.S.C. § 2241. Petitioner

argues that his confinement in South Carolina is unconstitutional because the hearing in the United

States Virgin Islands Superior Court violated his right to due process, his admittance to a mental

health facility without a proper hearing is cruel and unusual punishment, and the United States



                                             Page 1 of 5
      0:20-cv-03688-SAL-PJG           Date Filed 11/23/20        Entry Number 6        Page 2 of 5




Virgin Islands Department of Mental Health had no authority to send him out of the territory for

treatment. Petitioner asks the court to provide him “equal protection of the laws.” In a section of

the form titled “Request for Relief,” Petitioner states “I would like justice, I need the court to grant

me equal protection of the law so that I can enjoy the right to liberty as a man.” (Pet., ECF No. 1

at 7.)

II.      Discussion

         A.      Standard of Review

         Under established local procedure in this judicial district, a careful review has been made

of the pro se petition filed in this case pursuant to the procedural provisions of the Prison Litigation

Reform Act (“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915A;

the Rules Governing § 2254 Cases, 28 U.S.C. § 2254; the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214; and in light of the following

precedents: Denton v. Hernandez, 504 U.S. 25 (1992); Neitzke v. Williams, 490 U.S. 319, 324-25

(1989); Haines v. Kerner, 404 U.S. 519 (1972); Nasim v. Warden, Md. House of Corr., 64 F.3d

951 (4th Cir. 1995) (en banc); Todd v. Baskerville, 712 F.2d 70 (4th Cir. 1983).

         This court is required to liberally construe pro se petitions, which are held to a less stringent

standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King v.

Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016).               Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).




                                               Page 2 of 5
    0:20-cv-03688-SAL-PJG            Date Filed 11/23/20       Entry Number 6        Page 3 of 5




        B.      Analysis

        Initially, the court notes that it construes this matter as seeking a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2554, rather than 28 U.S.C. § 2241, because Petitioner is

not a federal inmate. See In re Wright, 826 F.3d 774, 783 (4th Cir. 2016). Having carefully

reviewed the Petition, the court concludes that the Petition is subject to summary dismissal for

failure to state a claim upon which relief can be granted. Petitioner fails to provide any facts to

support his argument that his constitutional rights were violated. See generally Rule 2(c), Rules

Governing Section 2254 Cases (stating a petition filed pursuant to 28 U.S.C. § 2254 must specify

all the grounds for relief available to the petitioner and state the facts supporting each ground);

Bullard v. Chavis, 153 F.3d 719 (4th Cir. 1998) (Table) (“[I]n order to substantially comply with

the Section 2254 Rule 2(c), a petitioner must state specific, particularized facts which entitle him

or her to habeas corpus relief for each ground specified. These facts must consist of sufficient

detail to enable the court to determine, from the face of the petition alone, whether the petition

merits further habeas corpus review.”) (quoting Adams v. Armontrout, 897 F.2d 332, 333 (8th Cir.

1990)); Petrick v. Thorton, No. 1:09CV551, 2014 WL 6626838, at *5 (M.D.N.C. Nov. 21, 2014)

(collecting cases); see also Fed. R. Civ. P. 8 (requiring that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief”); Iqbal, 556 U.S. at 678 (stating

Federal Rule of Civil Procedure 8 does not require detailed factual allegations, but it requires more

than a plain accusation of unlawfulness, devoid of factual support). Rather, Petitioner provides

conclusory statements that his rights were violated and asks the court to review the hearings and

evidence because “it’s self-explanatory.” (Pet., ECF No. 1 at 6.) Therefore, Petitioner fails to

provide “specific, particularized facts” that show he is entitled to relief. See Bullard, 153 F.3d 719

(“The primary purpose of Rule 2(c) is to permit the district court to decide, based on the face of



                                             Page 3 of 5
    0:20-cv-03688-SAL-PJG           Date Filed 11/23/20       Entry Number 6         Page 4 of 5




the petition, whether the claims asserted merit further federal habeas corpus review.”) (internal

quotation marks and citations omitted).

       Consequently, the Petition is subject to summary dismissal pursuant to the Rules

Governing § 2254 Cases and 28 U.S.C. § 1915A(b)(1) for failure to state a claim upon which relief

can be granted. Petitioner is hereby granted twenty-one (21) days from the date this order is

entered (plus three days for mail time) to file an amended petition pursuant to Federal Rule of

Civil Procedure 15(a) that corrects the deficiencies identified above.1 In a contemporaneously

issued order, the court has provided Petitioner with instructions to bring this case into proper form

for initial review and the issuance and service of process. In that order are instructions to fill out

the standard pro se § 2254 petition form attached to the order. Petitioner should use the petition

form attached to that order to correct the deficiencies identified here. If Petitioner fails to file an

amended petition that corrects those deficiencies, this action will be recommended for summary

dismissal pursuant to the Rules Governing Section 2254 Cases and § 1915A.

       IT IS SO ORDERED.

                                               __________________________________________
November 23, 2020                              Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE


       Petitioner’s attention is directed to the important WARNING on the following page.



       1
         Any amended petition filed by Petitioner is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A the Rules Governing Section 2254 Cases. Further, Petitioner
is reminded that an amended petition replaces the original petition and should be complete in itself.
See Young v. City of Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an
amended pleading ordinarily supersedes the original and renders it of no legal effect.”) (citation
and internal quotation marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and
Procedure § 1476 (3d ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes
the pleading it modifies and remains in effect throughout the action unless it subsequently is
modified. Once an amended pleading is interposed, the original pleading no longer performs any
function in the case . . .”).
                                             Page 4 of 5
    0:20-cv-03688-SAL-PJG          Date Filed 11/23/20     Entry Number 6       Page 5 of 5




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 5 of 5
